In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-194V
                                         UNPUBLISHED


    MICHELLE LEFTWICH,                                        Chief Special Master Corcoran

                         Petitioner,                          Filed: June 23, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Charles J. Rappaport, Rappaport, Glass, Levine & Zullo, LLP, Hauppauge, NY, for
petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On February 1, 2019, Michelle Leftwich filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury as a result of an
influenza (“flu”) vaccine administered on September 22, 2016. Petition at 1, 6. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On June 18, 2020, Respondent filed a combined Rule 4(c) Report and proffer on
award of compensation (“Rule 4(c) Report and Proffer”) indicating Petitioner should be
awarded $118,000.00. Rule 4(c) Report and Proffer at 8. On June 23, 2020, a ruling
on entitlement was issued, finding Petitioner entitled to compensation for her shoulder
injury related to vaccine administration (“SIRVA”). In the Rule 4(c) Report and Proffer,

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent represented that Petitioner agrees with the proffered award. Rule 4(c)
Report and Proffer at 8. Based on the record as a whole, I find that Petitioner is entitled
to an award as stated in the Rule 4(c) Report and Proffer.

       Pursuant to the terms stated in the Rule 4(c) Report and Proffer, I award
Petitioner a lump sum payment of $118,000.00 (representing compensation in the
amount of $118,000.00 for pain and suffering) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2